Title: From Thomas Jefferson to Thomas Cushing, 8 February 1786
From: Jefferson, Thomas
To: Cushing, Thomas



Sir
Paris Feb. 8. 1786

I was honoured with your letter of Octob. 25. by Mr. Barrett: and am to thank you for an introduction to his acquaintance. The matter of the whale oil was settled before he came. I need not trouble you with the details of this however as I have written them to his Excellency Governor Bowdoin. The indulgence obtained is made temporary. I suppose this was done to give them an opportunity of watching the nature of this commerce and of seeing whether we take produce or money in return. In the former case  I have no doubt of it’s being continued. In the latter I suppose they will endeavor rather to encourage the taking this article from Holland with whom they are entering into close connections, and that they would endeavor more to encourage their own whale fisheries.
I have the honour to be with the highest respect and esteem Sir, your most obedient humble servt.

Th: Jefferson

